     Case 1:20-cv-00789-NONE-SAB Document 20 Filed 02/17/21 Page 1 of 2
 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   KIMO GOMEZ,                      )                    Case No. 1:20-cv-00789-NONE-SAB
11                                    )
         Plaintiff,                   )                    ORDER RE STIPULATION FOR
12                                    )                    EXTENSION OF TIME TO SERVE
                 v.                   )                    CONFIDENTIAL LETTER BRIEF
13                                    )
14   COMMISSIONER OF SOCIAL SECURITY, )                    (ECF No. 19)
                                      )
15       Defendant.                   )
                                      )
16

17          On February 12, 2021, a stipulation was filed to extend time for Plaintiff to file a motion
18   for summary judgment in this action. (ECF No. 19.) However, Plaintiff is seeking an extension
19   to February 25, 2021, which correlates to the date that the confidential letter brief must be served
20   on the Commissioner. (Id.) Accordingly, the Court construes the request as a stipulation to
21   extend time for Plaintiff to serve the confidential letter brief on the Commissioner.
22          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
23          1.      Plaintiff shall serve the confidential letter brief on the Commissioner on or before
24                  February 25, 2021;
25          2.      Defendant shall serve a response to the confidential letter brief on or before
26                  March 29, 2021;
27          3.      Plaintiff’s opening brief shall be filed on or before April 28, 2021;
28          4.      The Commissioner’s opposition shall be filed on or before May 28, 2021; and



                                                       1
     Case 1:20-cv-00789-NONE-SAB Document 20 Filed 02/17/21 Page 2 of 2
 1            5.      Plaintiff’s reply, if any, shall be filed on or before June 14, 2021.
 2

 3   IT IS SO ORDERED.

 4   Dated:        February 16, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                         2
